Opinion issued July 24, 2014




                                     In The

                               Court of Appeals
                                    For The

                        First District of Texas
                         ————————————
                               NO. 01-14-00404-CV
                         ———————————
                     IN RE ROBYN GORDON, Relator



      Original Proceeding on Amended Petition for Writ of Mandamus


                       MEMORANDUM OPINION

     On May 19, 2014, relator Robyn Gordon filed an amended petition for writ

of mandamus and an amended emergency motion for temporary stay, seeking a

stay of the trial court’s May 12, 2014 “Order Denying Third-Party Robyn

Gordon’s Motion to Reconsider and Vacate Order to Compel Discovery.”1 The

1
     The underlying case is First in Rescue Safety & Training, LLC v. Robert
     Jackson and Code Red Safety and Rental, LLC, Cause No. 2013-67254, in
     the 151st District Court of Harris County, Texas, the Honorable Mike
     Engelhart presiding.
trial court had previously granted the plaintiff’s motion to compel the relator to

answer the deposition question of who was her home internet provider, and the

follow-up questions about whether she was refusing to answer that question and

why, and to comply with the subpoena duces tecum to produce her home internet

provider billing statement.

      On the same day, May 19, 2014, we granted in part Relator’s motion to stay

as to the portion of the May 12, 2014 order that required Relator to answer the

above deposition questions.     In that same Order, we denied in part Relator’s

motion to stay the trial court’s order, insofar as it ordered Relator, within 10 days

of the date of the trial court’s order, to comply with a subpoena duces tecum

requesting production of her home internet provider billing statement.

      On June 16, 2014, real party in interest First in Rescue Safety and Training,

LLC (“FIRST”) filed their response contending that this amended petition is now

moot because Relator complied with the subpoena duces tecum and produced the

billing statement. FIRST further waived any right to answers to the deposition

questions that Relator had refused to answer. See FIRST’s Resp. to Pet. for Writ

of Mandamus at 10.

      On July 10, 2014, the Clerk issued a Notice that this Court may dismiss this

amended petition for want of jurisdiction unless Relator filed a written response by

3:00 p.m. on July 15, 2014. Relator did not timely respond to the Notice.

                                         2
      Accordingly, because the requested information has been produced in

discovery, there is no longer a live controversy between Relator and FIRST. See

Allstate Ins. Co. v. Hallman, 159 S.W.3d 640, 642 (Tex. 2005).          Thus, the

amended petition is dismissed as moot for want of jurisdiction. See In re Sierra

Club, 420 S.W.3d 153, 156–57 (Tex. App.—El Paso 2012, orig. proceeding); see

also Tex. A&M Univ.–Kingsville v. Yarbrough, 347 S.W.3d 289, 290–91 (Tex.

2011); cf. TEX. R. APP. P. 42.3(a).

      We dismiss the amended petition for a writ of mandamus as moot.

                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        3